DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 16/997,477 filed 03/21/2022
No claims have been amended
Claims 1-17 are presented for examination
This action is Final


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 10 and 12 of U.S. Patent No. 9,586,736. Although the claims at issue are not identical, they are not patentably distinct from each other because the following limitations are found in both the current application and the issued patent:

a second circumferential groove (C) having closed ends, and

a third circumferential groove (E), and

a fourth circumferential groove (G}, and

a first axial groove (B), and

a second axial groove (D), and

a third axial groove (F), and

an axial entry-exit groove (H),

wherein the second circumferential groove (C) is disposed above the first
lowermost circumferential groove (A),

the fourth circumferential groove (G) is disposed above the first lowermost
circumferential groove {A) and is circumferentially disposed from the second
circumferential groove (C) and wherein

the third circumferential groove (E) is disposed above each of the first lowermost
circumferential groove (A) and the second circumferential groove (C) and the fourth
circumferential groove (G), and

wherein the first axial groove (B) intersects the first lowermost circumferential
groove (A) and the second circumferential groove (C), and

wherein the second axial groove (D) intersects the second circumferential groove
(CG) and the third circumferential groove (E) and

wherein the second axial groove (D) is laterally disposed from the first axial
groove (B}, and
wherein the third axial groove (F} intersects each of the third circumferential
groove (E} and the fourth circumferential groove (G) and

wherein the third axial groove (F} is circumferentially disposed from each of the
first axial groove (B) and the second axial groove (D), and

wherein the axial entry-exit groove (H) intersects the fourth circumferential
groove (G) and,

wherein the axial entry-exit groove (H) is circumferentially disposed from each of
the third axial groove (F), the second axial groove (D) and the first axial groove (B)


Appropriate action is required.

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. The instant application claims an axial entry-exit groove, H. Prior art patent 9,586,736 discloses multiple axial entry-exit point grooves and teaches an axial entry-exit groove H. Applicant has not stated in the instant claims that groove H is the only entry-exit point of the maze. The instant claims also fail to include claim language regarding the size of the neck as it relates to groove H. Therefore, the applied art is believed to encompass the disclosed invention. The rejection is respectfully maintained.
The affidavit under 37 CFR 1.132 filed 03/21/2022 is insufficient to overcome the rejection of claims 1-17 based upon the rejection as set forth in the last Office action because: see arguments above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735